Citation Nr: 1509780	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  04-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, including on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions dated October 2003 and January 2004 by the Department of Veterans Affairs VA Regional Office (RO) in Cleveland, Ohio.

In October 2005, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In a May 2007 decision, the Board denied entitlement to service connection for hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court issued a memorandum decision, remanding the issue of entitlement to service connection for hearing loss to the Board.  In a February 2010 decision, the Board remanded this issue for further development consistent with the memorandum decision.  Specifically, the Board requested additional VA treatment records be obtained and an additional VA examination be provided.  Both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2003 rating decision (RD), the RO granted service connection for tinnitus, assigning a 10 percent disability evaluation, effective April 9, 2003.  That same month, the Veteran submitted a notice of disagreement (NOD) disagreeing with the October 2003 RD.  Because no statement of the case (SOC) was issued in response to the NOD, the Board remanded the issue of entitlement to an increased rating in a February 2010 decision.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In a March 2012 RD, the RO granted service connection back to April 2002.  That same month, the RO also issued a SOC denying entitlement to a rating in excess of 10 percent, which the Veteran timely appealed to the Board.  Accordingly, the issue of entitlement to an increased rating for tinnitus is now before the Board for initial appellate consideration.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not begin during, or was otherwise caused by, his active duty service.

2.  The Veteran's recurrent tinnitus has not caused marked interference with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected tinnitus have not been met, nor is an extraschedular rating warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.87, Diagnostic Code (DC) 6260 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for his bilateral hearing loss.  The results from multiple audiometric testings conducted throughout the period on appeal reflect the Veteran currently has hearing loss for VA disability purposes in both ears.  38 C.F.R. § 3.385.  Therefore, the presence of a current bilateral hearing loss disability is established.  Consequently, the primary issue on appeal is whether the Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active duty service.

Throughout the appeal the Veteran has consistently asserted that his current hearing loss is due to his active duty service.  The Veteran stated that during service he performed a variety of duties with air defense artillery units, which involved routine exposure to very noisy radar equipment.  Therefore, the Veteran was exposed to loud noise during active duty service.  However, noise exposure during service alone is not sufficient to establish service connection for hearing loss.  Rather, the evidence must reflect the in-service noise exposure caused the Veteran's current hearing loss.  

The Veteran's service treatment records have been carefully reviewed and considered.  Audiometric testing was conducted at the Veteran's entrance to active duty service in March 1972.  The results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
5
LEFT
20
5
0
--
5

The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the results of this testing reflect the Veteran had normal hearing acuity at his entrance to active duty service.

The Veteran has asserted that his hearing was tested twice during his period of active service at the Letterman Hospital.  On his written NOD the Veteran asserted the repeated testing was "due to the first test results being so severe that the audiologist wanted to make sure of the results."

The Veteran's service treatment records contain the graph from an undated audiogram.  This may be one of the in-service hearing testings referenced by the Veteran, however no location for the testing is listed.  Although the Board is generally able to read the results of audiologic evaluations in graph form, see Kelly v. Brown, 7 Vet. App. 471 (1995), in this case, the graph readings range too widely at each frequency for an accurate reading by the Board.  However, the Board does note the wide ranging results range from 10 to 60 db.

The claims file also includes a second undated graph from an audiogram, recorded on a seemingly identical form.  Accordingly, this second graph may be the second in-service hearing test referenced by the Veteran.  However, this second undated graph is accompanied by an additional form completed by a medical professional and dated June 27, 1974.  This form includes a chart reflecting the results of audiometric testing, results that are consistent with the second undated audiogram graph.  These results are reflected in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
--
5
LEFT
0
0
0
--
0

Accordingly, the results from his June 1974 audiometric testing continued to reflect the Veteran had normal hearing.  Indeed, the reviewing medical professional indicated the Veteran's hearing results were well within the normal limit.

Finally, throughout the period on appeal the Veteran has repeatedly asserted that he was not provided with a separation examination, including any test of hearing acuity.  However, the Veteran's service treatment records reflect he was provided with a separation examination in December 1975, the report of which is signed by the Veteran under his statement indicating he was in good health.  Closely above the Veteran's signature, the results of the audiometric testing conducted are noted, the results of which are included in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
0
0
--
5

Accordingly, the results of this audiometric testing suggest the Veteran continued to have normal hearing acuity at his separation from active duty service.

After his separation from active duty service, the Veteran worked in the construction industry for over 20 years.  He asserted that in this employment he was exposed to loud noise, such as power tools and jackhammers.  During his May 2004 hearing before a decision review officer, the Veteran testified he did not seek any post-service medical treatment for his hearing acuity until approximately 2001 or 2002, nearly three decades after his separation from active service.  

The available post-service medical records included in the claims file reflect the Veteran had bilateral hearing loss since at least the summer of 2003, and had been prescribed hearing aids.  However, these post-service medical records do not relate the Veteran's current hearing loss to his active duty, or provide any other etiology opinion.

The Veteran has been provided with several VA examinations regarding his hearing loss claim.  The first exam was provided in August 2003.  This examiner reviewed the Veteran's complete claims file, and personally examined the Veteran.  The examiner noted the Veteran's history of exposure to loud humming noise from radar equipment during service, as well as his exposure to loud noises in his post-service occupation in construction.  This examiner opined that because the service treatment records do not reflect the Veteran experienced hearing loss during active duty service, his current hearing loss was not related to his active service.  

However, in a January 2006 decision the Board found this VA examination was not adequate because the examiner did not address the relevancy, if any, of the undated audiogram and therefore is limited in probative value.

The Veteran was then provided with a second VA examination in September 2006.  This examiner again reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the in-service audiograms from March 1972, June 1974, and December 1975 each showed hearing within normal limits.  The examiner stated that because the undated audiogram did not indicate when it was performed, it did not meet the accepted criteria for interpretation and could not be used.

In the June 2009 memorandum decision, the Court found the September 2006 examiner's dismissal of the undated audiogram without any further explanation was improper.  Accordingly, the Veteran was provided with an additional VA examination.

The Veteran's third VA examination regarding this matter was provided in September 2014.  This examiner again reviewed the complete claims file, as well as personally interviewed and examined the Veteran.  This examiner noted the undated audiogram showed decreased hearing, but indicated that due to the wide tracings reflected in the graph the results were "uninterpretable."  The examiner noted that the other audiograms dated March 1972, June 1974, and December 1975 all showed normal hearing, and did not reflect any significant shift in hearing during active duty service.  Therefore, the examiner opined that because the Veteran's hearing was normal at discharge and no significant shift in hearing was indicated, his current hearing loss was less likely than not caused by his military noise exposure.  Because this examiner fully addressed the lack of relevance of the undated audiogram, and provided a complete rationale for his opinion, this report provides probative evidence against the Veteran's appeal.

On several occasions the Veteran has pointed to language in the Board's January 2006 remand as evidence the undated audiogram reflected hearing loss during his active duty service.  Specifically, in the 2006 remand the Board indicated, "One of the audiogram reports (not dated) shows hearing threshold levels that appear to clearly denote significant hearing loss."  However, remands are not final determinations by the Board.  As such, statements made in seeking a remand are not legal findings, but merely serve as an explanation as to why further development is required before a decision can be made.  Therefore, the Board is not bound or otherwise persuaded by the statement in the 2006 remand.  Indeed, the further development requested ultimately determined that the results of the undated audiogram were not able to be interpreted, as discussed above. 

Finally, the Veteran has consistently related his current hearing loss to his noise exposure during military service, as discussed above.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensioneural hearing loss from military service in the 1970s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements are not competent to relate his current hearing loss to his active duty service.
 
Based on all the foregoing, the Board finds the claims file does not include any competent evidence suggesting the Veteran's current bilateral hearing loss disability began during, or was otherwise caused by, his active duty service.  The Veteran's post-service treatment records do not relate his current hearing loss to his active duty service.  Instead, the probative report from the 2014 VA examiner indicates his current hearing loss disability was not caused by his active duty service.  Therefore, the Board finds the elements of service connection have not been met, and the Veteran's appeal is denied.

Increased Rating for Tinnitus

The Veteran is also seeking an increased initial rating for his service-connected tinnitus.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's tinnitus has been granted a 10 percent rating throughout the period on appeal under diagnostic code (DC) 6260.  38 C.F.R. § 4.87.  The Board notes a 10 percent rating is the maximum schedular rating for tinnitus.  Note 2 after Diagnostic Code 6260 specifically states that only a single evaluation for recurrent tinnitus is warranted, whether the sound is perceived in only one ear or both ears.  Id.  Therefore, the Board finds the Veteran is currently receiving the maximum schedular rating for tinnitus.  As such, the Board cannot grant an increased rating under the schedular rating criteria.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of constant ringing in both ears, which was louder when exposed to loud sounds.  These symptoms were the very symptoms upon which the schedular rating was granted.  Admittedly, on several occasions the Veteran reported his tinnitus was annoying, and in a November 2005 his private physician, Dr. Hetsko, noted his tinnitus was "quite disturbing to him."  However, the evidence does not suggest the Veteran's symptoms of "annoying" and "disturbing" tinnitus caused him to be hospitalized or caused marked interference with his employment on any occasion.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not warranted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Letters dated in June 2003 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159(b)(1).  The veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The June 2003 and March 2006 letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.

Since the Board has concluded that the preponderance of the evidence is against the
claim for service connection, any questions as to the appropriate disability rating or
effective date to be assigned are rendered moot, and no further notice is needed
See Dingess v Nicholson, 19 Vet App 473 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.

The Veteran was also provided with a hearing regarding his claim for service connection for hearing loss before the undersigned VLJ in October 2005.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America, his representative at that time.  The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed hearing loss, specifically regarding as connection to his active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  All such identified records have been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In a March 2010 written statement the Veteran withdrew his request to have a second hearing regarding his claim for an increased rating for tinnitus, accordingly no hearing regarding that matter was required.  

The Veteran was also provided with three VA examinations, the reports of which have been associated with the claims file.  Although the first two examinations were ultimately found to be inadequate, the Board finds the most recent 2014 VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the most recent examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent, to include an extraschedular rating, for service-connected tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


